1

2

3

4

5                              UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                ***
8     RICHARD L. VAN HORN,                           Case No. 2:17-cv-00960-RFB-VCF
9                      Petitioner,                                     ORDER
             v.
10

11    B. WILLIAMS, et al.,
12                   Respondent.
13

14          On January 24, 2019, this court denied petitioner’s motion to proceed in forma
15   pauperis and directed him to pay the filing fee in order to proceed with his petition for writ
16   of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 7. He has complied with that
17   order and paid the required fee. ECF No. 8. The court has reviewed the petition pursuant
18   to Habeas Rule 4, and the petition shall be filed herein and served upon the respondents.
19          A petition for federal habeas corpus should include all claims for relief of which
20   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be
21   forever barred from seeking federal habeas relief upon that claim.           See 28 U.S.C.
22   §2244(b) (successive petitions). If petitioner is aware of any claim not included in his
23   petition, he should notify the court of that as soon as possible, perhaps by means of a
24   motion to amend his petition to add the claim.
25          IT THEREFORE IS ORDERED that the Clerk shall FILE the petition for writ of
26   habeas corpus (ECF No. 1-1) and ELECTRONICALLY SERVE the petition and a copy of
27   this order on the respondents.
28
1           IT IS FURTHER ORDERED that the Clerk of the Court shall add Aaron D. Ford,

2    Attorney General of the State of Nevada, as counsel for respondents.

3           IT IS FURTHER ORDERED that respondents shall have 60 days from the date of

4    entry of this order to appear in this action, and to answer or otherwise respond to the

5    petition.

6           IT IS FURTHER ORDERED that if respondents file an answer, petitioner shall

7    have 60 days from the date on which the answer is served on him to file and serve a

8    reply. If respondents file a motion to dismiss, petitioner shall have 60 days from the date

9    on which the motion is served on him to file and serve a response to the motion to dismiss,

10   and respondents shall, thereafter, have 30 days to file a reply in support of the motion.

11          IT FURTHER IS ORDERED that any additional state court record exhibits filed

12   herein by either petitioner or respondents shall be filed with a separate index of exhibits

13   identifying the exhibits by number. The CM/ECF attachments that are filed further shall

14   be identified by the number or numbers of the exhibits in the attachment. The hard copy

15   of any additional state court record exhibits shall be forwarded – for this case – to the staff

16   attorneys in Reno.

17          DATED this 14th day of February, 2019.

18
19
                                                        RICHARD F. BOUWLARE, II
20                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                   2
